Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 1 of 34 PageID #: 894




   1/24/2019                                 /s/Priscilla
                                             /            Bowens
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 2 of 34 PageID #: 895
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 3 of 34 PageID #: 896




     1/24/2019                                /s/Priscilla Bowens
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 4 of 34 PageID #: 897
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 5 of 34 PageID #: 898




  1/24/2019                                  /s/Priscilla Bowens
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 6 of 34 PageID #: 899
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 7 of 34 PageID #: 900




   1/24/2019                                 /s/Priscilla Bowens
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 8 of 34 PageID #: 901
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 9 of 34 PageID #: 902




   1/24/2019                                  /s/Priscilla Bowens
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 10 of 34 PageID #: 903
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 11 of 34 PageID #: 904




    1/24/2019                                  /s/Priscilla Bowens
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 12 of 34 PageID #: 905
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 13 of 34 PageID #: 906




    1/24/2019                                 /s/Priscilla Bowens
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 14 of 34 PageID #: 907
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 15 of 34 PageID #: 908




   1/24/2019                                   /s/Priscilla Bowens
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 16 of 34 PageID #: 909
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 17 of 34 PageID #: 910




    1/24/2019                                  /s/Priscilla Bowens
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 18 of 34 PageID #: 911
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 19 of 34 PageID #: 912




    1/24/2019                                  /s/Priscilla Bowens
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 20 of 34 PageID #: 913
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 21 of 34 PageID #: 914




    1/24/2019                                 /s/Priscilla Bowens
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 22 of 34 PageID #: 915
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 23 of 34 PageID #: 916




     1/24/2019                              /s/Priscilla
                                            /s           Bowens
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 24 of 34 PageID #: 917
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 25 of 34 PageID #: 918




    1/24/2019                                /s/Priscilla Bowens
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 26 of 34 PageID #: 919
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 27 of 34 PageID #: 920




    1/24/2019                                /s/Priscilla Bowens
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 28 of 34 PageID #: 921
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 29 of 34 PageID #: 922




    1/24/2019                                 /s/Priscilla Bowens
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 30 of 34 PageID #: 923
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 31 of 34 PageID #: 924




    1/24/2019                                /s/Priscilla Bowens
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 32 of 34 PageID #: 925
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 33 of 34 PageID #: 926




    1/24/2019                                  /s/Priscilla Bowens
Case 1:19-cv-00301-ARR-JO Document 8 Filed 01/24/19 Page 34 of 34 PageID #: 927
